DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11, 14, 16, 17 and 19 have been amended.
Claims 21 is newly presented.
Claims 1-11 and 13-21 as presented August 25, 2021 are currently pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-11 and 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-6 and 21 recite a method for independently verifying optical prescriptions for fulfillment of a plurality of optical prescriptions, which is within the statutory category of a process. Claims 7-11 and 13-16 recite a method for independently verifying optical prescriptions for fulfillment of a plurality of optical prescriptions, which is within the statutory category of a process. Claims 17-20 recite a system for verifying optical prescriptions, which is within the statutory category of a machine. 

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea. 
Specifically, independent claim 1 recites: A method of independently verifying optical prescriptions for fulfillment of a plurality of optical prescriptions, the method comprising:
retrieving, via a first server and directly from a third party patient management system, a plurality of patient information for a plurality of patients and optical prescription information included in associated optical prescriptions of the plurality of patients, wherein the associated optical prescription information is provided by a first set of providers to the third party patient management system, wherein the third party patient management system is external to the first server; 
determining if a subset of the optical prescription information for each of the associated optical prescriptions is complete as retrieved to prevalidate one or more of the associated optical prescriptions; 
in response to determining that the subset of optical prescription information for one or more of the associated optical prescriptions is complete, allowing the first server to assign a unique identifier for each of the subsets of the optical prescription information that is determined complete, wherein each of the unique identifiers is associated with identifier information, and wherein the identifier information comprises a portion of the retrieved patient information and a portion of the retrieved associated optical prescription information, wherein the unique identifiers are distinct from the optical prescriptions; Inventor(s): SimpsonAttorney Docket No.: 9743-002002 Serial No. : 16/424,345 Filed
storing the assigned unique identifiers, the associated identifier information, and one or more of the subsets of associated optical prescription information in the memory accessible by the first server; and 
in response to receiving a valid first identifier from a Third Party Fulfillment Service, automatically transmitting a first prevalidated optical prescription information, wherein the Third Party Fulfillment Service is external to the first server, and wherein prior to transmitting a first prevalidated optical prescription: 
a determination is made whether the first identifier is valid by determining whether the first identifier comprises one of the stored assigned unique identifiers; and 
the first prevalidated optical prescription information is retrieved from the memory associated with the first server based on the received first identifier and associated identifier information, wherein the first prevalidated optical prescription information comprises the subset of information associated with one or more of the optical prescriptions associated with the first identifier and the associated identifier information by the first server.

Additionally, dependent claims 2-6, 8-11, 13-16 and 18-21 further narrow the abstract idea described in the independent claims. Claims 2, 9 and 18 further describe removing of the assigned unique identifier. Claims 4, 16 and 19 describe adjusting of the optical prescription. Claims 5, 14 and 15 disclose identifying a first patient and determining if they purchased an optical product. Claim 11 further describes determining if first unique identifier is the same as the stored unique identifier. Claim 21 further describes the patient information. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1, 7 and 17.
2019 PEG: Step 2A - Prong Two:

In the present case, claims 1-11 and 13-21 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
Specifically, independent claim 1 recites: A method of independently verifying optical prescriptions for fulfillment of a plurality of optical prescriptions, the method comprising:
retrieving, via a first server and directly from a third party patient management system, a plurality of patient information for a plurality of patients and optical prescription information included in associated optical prescriptions of the plurality of patients, wherein the associated optical prescription information is provided by a first set of providers to the third party patient management system, wherein the third party patient management system is external to the first server; 
determining if a subset of the optical prescription information for each of the associated optical prescriptions is complete as retrieved to prevalidate one or more of the associated optical prescriptions; 
in response to determining that the subset of optical prescription information for one or more of the associated optical prescriptions is complete, allowing the first server to assign a unique identifier for each of the subsets of the optical prescription information that is determined complete, wherein each of the unique identifiers is associated with identifier information, and wherein the identifier information comprises a portion of the retrieved patient information and a portion of the retrieved associated optical prescription information, wherein the unique identifiers are distinct from the optical prescriptions; Inventor(s): SimpsonAttorney Docket No.: 9743-002002 Serial No. : 16/424,345 Filed
storing the assigned unique identifiers, the associated identifier information, and one or more of the subsets of associated optical prescription information in the memory accessible by the first server; and 
in response to receiving a valid first identifier from a Third Party Fulfillment Service, automatically transmitting a first prevalidated optical prescription information, wherein the Third Party Fulfillment Service is external to the first server, and wherein prior to transmitting a first prevalidated optical prescription: 
a determination is made whether the first identifier is valid by determining whether the first identifier comprises one of the stored assigned unique identifiers; and 
the first prevalidated optical prescription information is retrieved from the memory associated with the first server based on the received first identifier and associated identifier information, wherein the first prevalidated optical prescription information comprises the subset of information associated with one or more of the optical prescriptions associated with the first identifier and the associated identifier information by the first server.
The system may include a memory storing instructions (e.g., for obtaining and/or verifying prescriptions) and one or more processors capable of executing instruction(s) to perform various operations of the system. The memory may also store retrieved patient information for a plurality of patients, one or more optical prescriptions for one or more of the patients, a plurality of identifiers, associations between at least one of the retrieved patient information, the plurality of patients, the one or more optical prescriptions, the plurality of identifiers, and/or any other appropriate information. The specification states regarding the server in [0102]: The systems and techniques described here can be implemented in a computing system that includes a back end component (e.g., as a data server), or that includes a middleware component (e.g., an application server), or that includes a front end component (e.g., a client computer having a graphical user interface or a Web browser through which a user can interact with an implementation of the systems and techniques described here), or any combination of such back end, middleware, or front end components. The components of the system can be interconnected by any form or medium of digital data communication (e.g., a communication network).

The dependent claims 2-6, 8-16, and 18-20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 3, 6, 11, 13, and 20 disclose the additional element of transmitting a notification. Claim 11 defines the receiving of the first identifier and an identification of the first optical product. Claims 18-20 describe the one or more processors. However, these functions do not integrate a practical application more than the abstract idea because, as stated above, they represents mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations). 
Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of retrieving patient information and optical prescription information, storing the assigned unique identifiers, and transmitting a first prevalidated optical prescription information. Under practical application, retrieving patient information and optical prescription information, storing the assigned unique identifiers, and transmitting a first prevalidated optical prescription information were considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claims also do not recite significantly more than the abstract idea and are not patent eligible. 
The dependent claims 2-6, 8-11, 13-16 and 18-21 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 3, 6, 11, 13, and 20 disclose the additional element of transmitting a notification. Claim 11 defines the receiving of the first identifier and an identification of the first optical product. Claims 18-20 describe the one or more processors. However, these functions are not deemed significantly more than the abstract idea because, as stated above, they represents mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 13, 17, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Obrea (US 2008/0112615 A1) in further view of Schulte (US 2015/0100342 A1), Hans (US 2016/0085938 A1), John (US 2012/0253832 A1) and Gairani (US 2016/0103975 A1).  
Regarding claim 1, Obrea teaches: A method of independently verifying optical prescriptions for fulfillment of a plurality of optical prescriptions, the method comprising:
Retrieving, […] a plurality of patient information […] and optical prescription information included in associated optical prescriptions […], wherein the associated optical prescription information is provided by a provider […] 
[…] assign a unique identifier for each of the subsets of the optical prescription information […], wherein each of the unique identifiers is associated with identifier information, and wherein the identifier information comprises […] a portion of the retrieved associated optical prescription information, wherein the unique identifiers are distinct from the optical prescriptions; (the areas of interest of the prescription are located such as the patient’s information and the physician’s signature, and a grey scale profile is generated for the areas of interest, which is concatenated with unique identifiers including the identification of the physician who wrote the prescription [0097]-[0099])
storing the assigned unique identifiers, the associated identifier information […] (the unique identifiers including the identification of the physician who wrote the prescription are used to create an information payload which is attached to the prescription through a barcode [0098]; information contained in the barcode is sent from the computer to a datacenter computer and stored in a database [0040])
in response to receiving a valid first identifier […], automatically transmitting a first […] optical prescription information, […] (the datacenter receives the barcode of the prescription, uses it to calculate the digital signature and extracts the prescription identifiers in order to verify the prescription; if verification is successful, an indication of successful verification is sent to the pharmacy computer [0047])
wherein prior to transmitting a first […] optical prescription: a determination is made whether the first identifier is valid by determining whether the first identifier comprises one of the stored assigned unique identifiers; and 
wherein the first […] optical prescription information comprises the subset of information associated with one or more of the optical prescriptions associated with the first identifier and the associated identifier information […] (the prescription being verified contains the barcode of the prescription, which contains in the payload the prescription identifiers including the identification of the physician who wrote the prescription [0047], [0098])
Obrea does not teach:
allowing the first server to assign a unique identifier
wherein the identifier information comprises a portion of the retrieved patient information
storing one or more of the subsets of associated optical prescription information in the memory accessible by the first server
from a Third Party Fulfillment Service
wherein the Third Party Fulfillment Service is external to the first server 
the first prevalidated optical prescription information is retrieved from the memory associated with the first server based on the received first identifier and associated identifier information, 
the identifier information by the first server
However, Schulte in the analogous art teaches:
allowing the first server to assign unique identifier 
wherein the identifier information comprises a portion of the retrieved patient information (each time the eye care provider examines a patient, a new unique passcode is scanned or entered to be associated with the patient and the prescription [0173]; after active verification of the passcode, the optical prescription is retrieved and the user is presented with contacts for purchase [0116])
storing one or more of the subsets of associated optical prescription information in the memory accessible by the first server (portions of the application are stored in the memory of the respective device, server or one or more databases, and these modules communicate with each other and exchange information though electronic networks, the internet or cloud connected to a server [0087]-[0089]; the patient’s prescription parameters such as contact lens parameters are stored in a database [0083], [0095])
from a Third Party Fulfillment Service (a contact lens fulfillment supplier receives orders through the application and provides information regarding the products they carry, prices, delivery and any other necessary information [0092])
wherein the Third Party Fulfillment Service is external to the first server 
[…] the first optical prescription information is retrieved from the memory associated with the first server based on the received first identifier and associated identifier information, (each time the eye care provider examines a patient, a new unique passcode is scanned or entered to be associated with the patient and the prescription [0172]-[0173]; after active verification of the passcode, the optical prescription is retrieved and the user is presented with contacts for purchase [0116]; the prescription parameters and associated passcode is stored in a database of application [0095]; the databases and other modules communicate with each other and exchange information though electronic networks, the internet or cloud connected to a server [0087]-[0089])
the identifier information by the first server (the prescription parameters and associated passcode is stored in a database of application [0095]; the databases and other modules communicate with each other and exchange information though electronic networks, the internet or cloud connected to a server [0087]-[0089])

Obrea and Schulte do not teach:
retrieving, via a first server and directly from a third party patient management system, […] patient information for a plurality of patients and […] prescription information […] of the plurality of patients, wherein the associated […] prescription information is provided by a first set of providers to the third party patient management system, wherein the third party patient management system is external to the first server
However, Hans in the analogous art teaches:
retrieving, via a first server and directly from a third party patient management system, […] patient information for a plurality of patients and […] prescription information […] of the plurality of patients, wherein the associated […] prescription information is provided by a first set of providers to the third party patient management system, wherein the third party patient management system is external to the first server (a plurality of physician offices may have a third party computer system to create prescriptions and patient profiles referred to as an office practice management (OPM) system, which is electronically coupled to a clearinghouse comprising a plurality of pharmacies over a network [0032]-[0033], [0037]; the physician enters and sends a prescription using a clearinghouse between the OPM system and the pharmacy computer system of the pharmacy over a network [0037]-[0040], [0006], [0055])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Obrea and Schulte to include retrieving via a first server from a third party patient management system, patient and prescription information for a plurality of patients and the prescription information provided by a set of providers as taught by Hans. The prescriptions and patient profiles created by the physicians in the OPM system provide the benefit of an integrated and efficient process of sending prescriptions by connecting directly with the pharmacy computer system (Hans [0023]). This further allows the physician the ability to check drug files of the pharmacy and costs for each prescription (Hans [0023], [0042]). 
Obrea, Schulte and Hans does not teach:
determining if a subset of the optical prescription information for each of the associated optical prescriptions is complete as retrieved […]
in response to determining that the subset of optical prescription information for one or more of the associated optical prescriptions is complete
subsets of the optical prescription information that is determined complete

determining if a subset of the optical prescription information for each of the associated optical prescriptions is complete as retrieved […] (determine if any information on the prescription is missing or illegible [0006], [0183])
in response to determining that the subset of optical prescription information for one or more of the associated optical prescriptions is complete (accepting the prescription if the prescription information is complete [0183], [0188])
subsets of the optical prescription information that is determined complete (accepting the prescription if the prescription information is complete [0183], [0188])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Obrea, Schulte and Hans to include determining if a subset of the optical prescription information is complete as retrieved as taught by John. This ensures that the prescription contains all the necessary information as required by federal and state laws (John [0183]). 
 Obrea, Schulte, Hans and John do not teach:
prevalidate one or more of the associated optical prescriptions
prevalidated optical prescription information
prevalidated optical prescription
the first prevalidated optical prescription information is retrieved from the memory associated with the first server
prevalidated optical prescription information
However, Gairani in the analogous art teaches:
prevalidate one or more of the associated optical prescriptions 
prevalidated optical prescription information (the pre-verification of prescriptions to generate a list of available options for fulfillment using information from the patient, patient’s physician, insurance provider and manufacturer [0049]-[0050], [0052]; prescription is a medicine available at a pharmacy [0056])
prevalidated optical prescription (pre-verification of prescriptions [0050], [0052]; prescription is a medicine available at a pharmacy [0056])
the first prevalidated optical prescription information is retrieved from the memory associated with the first server (the server comprising a memory may generate a list of option for the pre-verified prescription, which is made electronically available over a network [0059]-[0061])
prevalidated optical prescription information (the pre-verification of prescriptions to generate a list of available options for fulfillment using information from the patient, patient’s physician, insurance provider and manufacturer [0049]-[0050], [0052]; prescription is a medicine available at a pharmacy [0056])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Obrea, Schulte, Hans and John to include pre-validating optical prescription information as taught by Gairani. The pre-validation of prescriptions allows patients and practitioners to be aware of available options and costs for prescribed medications prior to being filled by the pharmacy, so than an informed decision may be made regarding the best medication option (Gairani [0047]-[0049]). 
9.	Regarding claim 2, Obrea, Schulte, Hans, John and Gairani teach the method of claim 1 as described above. 
Obrea does not teach:
automatically removing each of the assigned unique identifier at an expiration date of the optical prescription associated with the optical prescription information associated with each of the unique identifiers
However, Schulte in the analogous art teaches:
automatically removing each of the assigned unique identifier at an expiration date of the optical prescription associated with the optical prescription information associated with each of the unique identifiers (each time the eye care provider examines a patient, a new unique passcode is scanned or entered to be associated with the patient and the prescription [0173]; the prescription associated with passcode expires after one year from the date is was written [0189]; passcode becomes inoperative after 1 year from the date of the prescription [0197])
Regarding claim 3, Obrea, Schulte, Hans, John and Gairani teach the method of claim 1 as described above. 
Obrea further teaches:
[…] if a determination is made that the first identifier is not valid (third party datacenter checks verifies the contents within the barcode and transmits a response to the pharmacy computer if verification fails [0047]; Fig. 3D)
Obrea and Schulte do not teach:
transmitting a notification to at least one of the patients associated with the first identifier or the Third Party Fulfillment Service
However, Hans in the analogous art teaches:
transmitting a notification to at least one of the patients associated with the first identifier or the Third Party Fulfillment Service 
Regarding claim 6, Obrea, Schulte, Hans, John and Gairani teach the method of claim 1 as described above. 
Obrea does not teach:
transmitting a notification to one or more of the patients of the plurality of patients that includes at least one of the unique identifiers associated with each of the one or more of the patients
However, Schulte in the analogous art teaches:
transmitting a notification to one or more of the patients of the plurality of patients that includes at least one of the unique identifiers associated with each of the one or more of the patients (systems allows eye care providers to communicate with their patients via push notifications [0221]; eye care provider uses patient’s passcode to select the patient in the system [0211])
Regarding claim 7, Obrea further teaches: A method of independently verifying optical prescriptions for fulfillment of a plurality of optical prescriptions, the method comprising:
retrieving, […] a plurality of patient information […] and optical prescription information included in associated optical prescriptions […], wherein the associated optical prescription information is provided by a provider […] 
[…] assign a unique identifier for each of the subsets of the optical prescription information […], wherein each of the unique identifiers is associated with identifier information, and wherein the identifier information comprises […] a portion of the retrieved associated optical prescription information, wherein the unique identifiers are distinct from the optical prescriptions; (the areas of interest of the prescription are located such as the patient’s information and the physician’s signature, and a grey scale profile is generated for the areas of interest, which is concatenated with unique identifiers including the identification of the physician who wrote the prescription [0097]-[0099])
storing the assigned unique identifiers, the associated identifier information […] (the unique identifiers including the identification of the physician who wrote the prescription are used to create an information payload which is attached to the prescription through a barcode [0098]; information contained in the barcode is sent from the computer to a datacenter computer and stored in a database [0040])
in response to receiving a valid first identifier […] (the datacenter receives the barcode of the prescription, uses it to calculate the digital signature and extracts the prescription identifiers in order to verify the prescription; if verification is successful, an indication of successful verification is sent to the pharmacy computer [0047])
automatically verify one of the optical prescriptions associated with one of the patients 
wherein the first unique identifier is the same as one of the stored assigned unique identifiers and is associated with the one of the optical prescriptions. (the unique barcode associated with the prescription is compared with information stored in the database to verify the prescription or notify pharmacy if it can be filled [0051]; the datacenter receives the barcode of the prescription and extracts the prescription identifiers, which are checked to see if they are acceptable [0047])
Obrea does not teach:
allowing the first server to assign a unique identifier
wherein the identifier information comprises a portion of the retrieved patient information
storing one or more of the subsets of associated optical prescription information in the memory accessible by the first server
from a Third Party Fulfillment Service 
automatically removing each of the assigned unique identifier at an expiration date of one or more of the optical prescription associated with each of the unique identifiers; and
However, Schulte in the analogous art teaches:
allowing the first server to assign unique identifier (the provider and patient devices have an application installed which executes on the devices and are connected to a server [0087]-[0088]; each time the eye care provider examines a patient, a new unique passcode is scanned or entered to be associated with the patient and the prescription [0172])
wherein the identifier information comprises a portion of the retrieved patient information 
storing one or more of the subsets of associated optical prescription information in the memory accessible by the first server (portions of the application are stored in the memory of the respective device, server or one or more databases, and these modules communicate with each other and exchange information though electronic networks, the internet or cloud connected to a server [0087]-[0089]; the patient’s prescription parameters such as contact lens parameters are stored in a database [0083], [0095])
from a Third Party Fulfillment Service (a contact lens fulfillment supplier receives orders through the application and provides information regarding the products they carry, prices, delivery and any other necessary information [0092])
automatically removing each of the assigned unique identifier at an expiration date of one or more of the optical prescription associated with each of the unique identifiers; and (each time the eye care provider examines a patient, a new unique passcode is scanned or entered to be associated with the patient and the prescription [0173]; the prescription associated with passcode expires after one year from the date is was written [0189]; passcode becomes inoperative after 1 year from the date of the prescription [0197])

Obrea and Schulte do not teach:
retrieving, via a first server and directly from a third party patient management system, […] patient information for a plurality of patients and […] prescription information […] of the plurality of patients, wherein the associated […] prescription information is provided by a first set of providers to the third party patient management system, wherein the third party patient management system is external to the first server
transmitting, via the first server, a notification to the Third Party Fulfillment Service
However, Hans in the analogous art teaches:
retrieving, via a first server and directly from a third party patient management system, […] patient information for a plurality of patients and […] prescription information […] of the plurality of patients, wherein the associated […] prescription information is provided by a first set of providers to the third party patient management system, wherein the third party patient management system is external to the first server (a plurality of physician offices may have a third party computer system to create prescriptions and patient profiles referred to as an office practice management (OPM) system, which is electronically coupled to a clearinghouse comprising a plurality of pharmacies over a network [0032]-[0033], [0037]; the physician enters and sends a prescription using a clearinghouse between the OPM system and the pharmacy computer system of the pharmacy over a network [0037]-[0040], [0006], [0055])
transmitting, via the first server, a notification to the Third Party Fulfillment Service (the physician’s response is sent as an alert to the pharmacy system for review by the pharmacist [0042], [0054]; the pharmacy computer system of the pharmacy, which checks and fulfills the prescriptions [0037]-[0040], [0006], [0055))

Obrea, Schulte and Hans does not teach:
determining if a subset of the optical prescription information for each of the associated optical prescriptions is complete as retrieved […]
in response to determining that the subset of optical prescription information for one or more of the associated optical prescriptions is complete
subsets of the optical prescription information that is determined complete
However, John in the analogous art teaches:
determining if a subset of the optical prescription information for each of the associated optical prescriptions is complete as retrieved […] (determine if any information on the prescription is missing or illegible [0006], [0183])
in response to determining that the subset of optical prescription information for one or more of the associated optical prescriptions is complete 
subsets of the optical prescription information that is determined complete (accepting the prescription if the prescription information is complete [0183], [0188])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Obrea, Schulte and Hans to include determining if a subset of the optical prescription information is complete as retrieved as taught by John. This ensures that the prescription contains all the necessary information as required by federal and state laws (John [0183]). 
Obrea, Schulte, Hans and John do not teach:
prevalidate one or more of the associated optical prescriptions
However, Gairani in the analogous art teaches:
prevalidate one or more of the associated optical prescriptions (pre-verification of prescriptions [0050], [0052]; prescription is a medicine available at a pharmacy [0056])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Obrea, Schulte, Hans and John to include pre-validating optical prescriptions as taught by Gairani. The pre-validation of prescriptions allows patients and practitioners to be aware of available options and costs for prescribed medications prior to being filled by the pharmacy, so than an informed decision may be made regarding the best medication option (Gairani [0047]-[0049]). 
Regarding claim 8, Obrea, Schulte, Hans, John and Gairani teach the method of claim 7 as described above. 
Obrea further teaches:
receiving the first unique identifier […] (the datacenter receives the barcode of the prescription, uses it to calculate the digital signature and extracts the prescription identifiers in order to verify the prescription; if verification is successful, an indication of successful verification is sent to the pharmacy computer [0047])
determining whether the first unique identifier is the same as one of the stored assigned unique identifiers; (the unique barcode associated with the prescription is compared with information stored in the database to verify the prescription or notify pharmacy if it can be filled [0051]; the datacenter receives the barcode of the prescription and extracts the prescription identifiers, which are checked to see if they are acceptable [0047])
and transmitting the retrieved optical prescription […] as a preverified optical prescription (the datacenter receives the barcode and uses it to calculate the digital signature and extract the prescription identifiers in order to verify the prescription; if verification is successful, an indication of successful verification is sent to the pharmacy computer [0047])
Obrea does not teach:
from the Third Party Fulfillment Service
if a determination is made that the first unique identifier is the same as one of the stored assigned unique identifiers, retrieving the subset of optical prescription information associated with the first unique identifier;
the Third Party Fulfillment Service
However, Schulte in the analogous art teaches:
from the Third Party Fulfillment Service 
if a determination is made that the first unique identifier is the same as one of the stored assigned unique identifiers, retrieving the subset of optical prescription information associated with the first unique identifier (each time the eye care provider examines a patient, a new unique passcode is scanned or entered to be associated with the patient and the prescription [0173]; after active verification of the passcode, the optical prescription and prescription parameters are retrieved, and the user is presented with contacts for purchase [0116]; patient inputs or scans the passcode, the application decodes it and compares it to the passcode entered by the eye care provider [0096])
the Third Party Fulfillment Service (a contact lens fulfillment supplier receives orders through the application and provides information regarding the products they carry, prices, delivery and any other necessary information [0092])
Regarding claim 9, Obrea, Schulte, Hans, John and Gairani teach the method of claim 7 as described above. 
Obrea does not teach:
automatically removing one or more of the assigned unique identifiers when later extracted patient information indicates that a subset of the optical prescription information associated with the one or more assigned unique identifiers is not valid
However, Schulte in the analogous art teaches:
automatically removing one or more of the assigned unique identifiers when later extracted patient information indicates that a subset of the optical prescription information associated with the one or more assigned unique identifiers is not valid (each time the eye care provider examines a patient, a new unique passcode is scanned or entered to be associated with the patient and the prescription [0173]; the passcode associated with the prescription will not be accepted if the predetermined amount of time has passed or the passcode has already been entered [0204])
Regarding claim 10, Obrea, Schulte, Hans, John and Gairani teach the method of claim 7 as described above. 
Obrea does not teach:
determining one or more sets of optical products that can be validly filled using the subset of optical prescription information of the the associated prescriptions based on at least one of doctor based preferences or regulations, 
wherein the identifier information for at least one of the assigned unique identifiers further comprises one of the sets of optical products associated with the one of the optical prescription information associated with the assigned unique identifier; and
storing the one or more determined sets of optical products in association with the associated one or more unique identifiers
However, Schulte in the analogous art teaches:
determining one or more sets of optical products that can be validly filled using the subset of optical prescription information of the the associated prescriptions based on at least one of doctor based preferences or regulations, (the eye care provider enters the contact lens parameters into the system which may include the manufacture type, size, power, material, design, style, BC, or SP [0079]; the patient is able to order contact lens thru the system based on the prescription entered by the provider [0116]; the patient selects from various options for fulfillment such as quantity, manufacturer, etc. [0097])
wherein the identifier information for at least one of the assigned unique identifiers further comprises one of the sets of optical products associated with the one of the optical prescription information associated with the assigned unique identifier; and (a new unique passcode is scanned or entered to be associated with the patient and the prescription [0173]; after active verification of the passcode, the optical prescription is retrieved and the user is presented with contacts for purchase [0116])
storing the one or more determined sets of optical products in association with the associated one or more unique identifiers (the prescription and prescription parameters are stored in the application/database [0202]; the cost information by manufacturer, make, and quantity of the contact lenses is stored in the database [0120]; Fig. 2, contact lens fulfillment-72 is stored in the database-60)
Regarding claim 11, Obrea, Schulte, Hans, John and Gairani teach the method of claim 10 as described above. 
Obrea further teaches:
receiving the first identifier […] (the pharmacy uses a trusted third party datacenter to verify the prescription [0045]; the identification code includes a digital signature, serial number of the prescription computer, value of a counter the computer increments to make it a unique identifier [0035])
determining whether the first unique identifier is the same as one of the stored assigned unique identifiers; (after a barcode reader or device scans the codes, the datacenter stores the code in the database [0040]; the unique code associated with the prescription is compared with information stored in the database to verify the prescription or notify pharmacy if it can be filled [0051])
if a determination is made that the first unique identifier is the same as one of the stored assigned unique identifiers (after a barcode reader or device scans the codes, the datacenter stores the code in the database [0040]; the unique code associated with the prescription is compared with information stored in the database to verify the prescription or notify pharmacy if it can be filled [0051])
Obrea does not teach:
receiving an identification of a first optical product from the Third Party Fulfillment Services; 
determining whether first optical product is in the stored set of optical products associated with the first unique identifier;
and transmitting a notification to the Third Party Fulfillment Service that the first optical product is verified if the determination is made that the first optical products is in the stored set of optical products 
However, Schulte in the analogous art teaches:
receiving an identification of a first optical product from the Third Party Fulfillment Services; (a contact lens fulfillment supplier receives orders through the application and provides information regarding the products they carry, prices, delivery and any other necessary information [0092]; the patient is presented with an order contacts selection screen and the cost information by manufacturer, make, and quantity of the contact lenses transmitted by the supplier [0119]-[0120]; Fig. 11, lowest price per box-182)
determining whether first optical product is in the stored set of optical products associated with the first unique identifier; (a new unique passcode is scanned or entered to be associated with the patient and the prescription [0173]; after active verification of the passcode, the optical prescription is retrieved and the user is presented with contacts for purchase [0116]; the contact lens quantities with their prices and the prescription parameters are displayed on the order contacts selection screen [0119]; the cost information by manufacturer, make, and quantity of the contact lenses is populated [0120]; the lowest price per box is displayed [0118])
and transmitting a notification to the Third Party Fulfillment Service that the first optical product is verified if the determination is made that the first optical products is in the stored set of optical products (the patient selects from various options of contact lenses for fulfillment and order is transmitted to the supplier [0097])
Regarding claim 13, Obrea, Schulte, Hans, John and Gairani teach the method of claim 7 as described above. 
Obrea does not teach:
transmitting a notification to a first patient of the plurality of patients that includes a first unique identifier of the unique identifiers that is associated with the first patient
However, Schulte in the analogous art teaches:
transmitting a notification to a first patient of the plurality of patients that includes a first unique identifier of the unique identifiers that is associated with the first patient (each time the eye care provider examines a patient, a new unique passcode is scanned or entered to be associated with the patient and the prescription [0173]; eye care provider uses patient’s passcode to select the patient in the system [0211] and can communicate with their patients via push notifications [0221])
Regarding claim 17, Obrea further teaches: A system for verifying optical prescriptions, the system comprising:
a memory […], wherein the memory stores: (stored in datacenter database [0040])
retrieved patient information for a plurality of patients; (scanner scans prescription to obtain relevant information such as patient information [0099])
optical prescription information associated with one or more optical prescriptions for one or more of the patients; (scanner scans prescription to obtain relevant information such as patient information [0099]; a prescription may direct a lens maker to prepare optical lenses [0003])
a plurality of identifiers, wherein each identifier is associated with one of the optical prescriptions; (the prescription contains the patient’s name, address, and age and an identification code placed on the prescription [0033]; the identification code includes a digital signature, serial number of the prescription computer, value of a counter the computer increments to make it a unique identifier [0035])
associations between at least one of the retrieved patient information, the plurality of patients, optical prescription information associated with, and the plurality of identifiers; and 
[…] wherein the one or more processors are configured to execute one or more of the instructions to: (the prescription computer may be used to generate the code [0040]; the datacenter computer receives the contents of the code from the pharmacy computer, calculates the digital signature on the payload, checks if the prescription identifiers can be accepted in order to verify the prescription [0047] (every computer contains a processor)) 
Obrea does not teach:
memory accessible by a first server
one or more processors of the first server
However, Schulte in the analogous art teaches:
memory accessible by a first server (portions of the application are stored in the memory of the respective device, server or one or more databases, and these modules communicate with each other and exchange information though electronic networks, the internet or cloud connected to a server [0087]-[0089])
one or more processors of the first server (the provider and patient devices have an application installed which executes on the devices and are connected to a server [0087]-[0088])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Obrea to include memory accessible by a first server and a processor of the first server as taught by Schulte. The server and memory allow the application to execute on patient and provider devices and provide a manner for which information can be communicated (Schulte [0087]-[0089]).  Further, all the necessary information is stored in the database and/or cloud such that there is not any dependence on a device, and if there is a change in device, the application can be downloaded with the information according to the user account (Schulte [0193]).
Obrea and Schulte do not teach:
instructions for obtaining and determining if optical prescriptions information is complete
However, John in the analogous art teaches:
instructions for obtaining and determining if optical prescriptions information is complete (computer-executable instructions for receiving a prescription and determining if any information on the prescription is missing or illegible [0177]-[0178], [0183]; accepting the prescription if the prescription information is complete [0183], [0188])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Obrea and Schulte to include instructions for obtaining and determining if the optical prescription information is complete as retrieved as taught by John. This ensures that a process is in place so that each prescription contains all the necessary information as required by federal and state laws (John [0183]). 
The remainder of the limitations in claim 17 recite substantially similar limitations as those already addressed in claim 1, and, as such are rejected for similar reasons as given above. 
Claim 18 recites substantially similar limitations as those already addressed in claim 2, and, as such is rejected for similar reasons as given above. 
Claim 20 recites substantially similar limitations as those already addressed in claim 6, and, as such is rejected for similar reasons as given above. 
Regarding claim 21, Obrea, Schulte, Hans, John and Gairani teach the method of claim 1 as described above. 
Obrea does not teach:
wherein […] the portion of the retrieved associated optical prescription in one of the unique identifiers is encoded in at least one of an image, a bar code, or QR code (the unique identifiers including the identification of the physician who wrote the prescription are used to create an information payload which is attached to the prescription through a barcode [0098])

the portion of the retrieved patient information
However, Schulte in the analogous art teaches:
the portion of the retrieved patient information (the new unique passcode is scanned or entered to be associated with the patient’s name and the prescription [0173], [0200], [0202]; after active verification of the passcode, the optical prescription is retrieved and the user is presented with contacts for purchase [0116])
Claims 4, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Obrea, Schulte, Hans, John and Gairani in further view of Haddadi (US Patent No. 9,974,435 B2).  
Regarding claim 4, Obrea, Schulte, Hans, John and Gairani teach the method of claim 1 as described above. 
Obrea does not teach:
[…] if a determination is made that the optical prescription information is not complete as retrieved based on at least one of doctor preferences or retrieved optical product information;
wherein the […] prescription is complete
However, John in the analogous art teaches:
[…] if a determination is made that the optical prescription information is not complete as retrieved based on at least one of doctor preferences or retrieved optical product information; (determine if any information on the prescription is missing or illegible such as prescription drug or product information, dosing or dispensing instructions or patient information [0006], [0183], [0186])
wherein the […] prescription is complete (the corrected prescription is accepted if the prescription information is complete [0188], [0183])
Obrea, Schulte, Hans, John and Gairani do not teach:
automatically adjusting at least a part of one of the subsets of the optical prescription information 
the adjusted subset of optical prescription
However, Haddadi in the analogous art teaches:
automatically adjusting at least a part of one of the subsets of the optical prescription information (measurement data may be prepared or calibrated to make it compatible with a standard framework (pg. 10, col. 1, lines 17-33); visual-correction data may be taken from an optometric measurement site or from a prescription (pg. 9, col. 2, lines 29-33))
the adjusted subset of optical prescription (after evaluation and adjustment of the optometric measurements, the measurements are sent to the manufacture to propose a suitable design for the eyeglasses (pg. 11, col. 2, lines 21-33, 58-60))
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Obrea, Schulte, Hans, John and Gairani to include automatically adjusting a part of one of the subsets of optical prescription information as taught by Haddadi. This helps to account for the variability in optometric measurements between different instruments and different professionals taking the measurements (Haddadi, pg. 6, col. 2, lines 30-35). By completing the adjusted optical prescription, the ophthalmic product is further customized for the patient (Haddadi, pg. 6, col. 1, lines 43-52). 
Claim 16 recites substantially similar limitations as those already addressed in claim 4, and, as such is rejected for similar reasons as given above. 
Claim 19 recites substantially similar limitations as those already addressed in claim 4, and, as such is rejected for similar reasons as given above. 
Claims 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Obrea, Schulte, Hans, John and Gairani in further view of Benz (US 2002/0032620 A1).  
Regarding claim 5, Obrea, Schulte, Hans, John and Gairani teach the method of claim 1 as described above. 
Obrea does not teach:
identifying a first patient of the plurality of the patients that visited a prescriber within a predetermined period of time from the retrieved patient information associated with the first patient;
determining whether the first patient purchased a first optical product based on the patient information associated with the first patient retrieved […]
However, Schulte in the analogous art teaches:
identifying a first patient of the plurality of the patients that visited a prescriber within a predetermined period of time from the retrieved patient information associated with the first patient; (patient visits eye care provider for an eye exam and contact lens fitting, then gets a contact lens prescription [0075]-[0076]; once the patient’s account is verified, displays shows the provider’s name and date of exam [0205]; the prescription parameters associated with the passcode and patient are stored in the database [0202])
determining whether the first patient purchased a first optical product based on the patient information associated with the first patient retrieved […] (patient orders contacts through the system [0119]; patient’s order history is stored and shown [0139], Fig. 15- order history-250)
Obrea and Schulte do not teach:
from the third party management system
However, Hans in the analogous art teaches:
from the third party management system (a plurality of physician offices may have a third party computer system to create prescriptions and patient profiles referred to as an office practice management (OPM) system])

if a determination is made that the first patient did not purchase the first optical product, transmitting a sales offer for the first optical product with at least a portion of the preverified optical prescription information associated with the first patient
However, Benz in the analogous art teaches:
if a determination is made that the first patient did not purchase the first optical product, transmitting a sales offer for the first optical product with at least a portion of the preverified optical prescription information associated with the first patient (the system verifies patient has a valid prescription for the product and if the patient does not confirm his purchase, more information containing prescription products customized by the eye care provider is displayed [0054], Fig. 4 – 450, 455, 470, 445). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Obrea, Schulte, Hans, John and Gairani to include transmitting a sales offer for the first optical product with the pre-verified optical prescription if the first optical product was not purchased as taught by Benz. This serves as a reminder to the patient to have their prescription filled as recommended by their eye care provider.
Regarding claim 14, Obrea, Schulte, Hans, John and Gairani teach the method of claim 10 as described above. 
Obrea does not teach:
determining whether a first patient of the plurality of patients purchased a first optical product based on the patient information retrieved [...] 
wherein the first optical product is in the set of optical products associated with one of the unique identifiers of the first patient; and
However, Schulte in the analogous art teaches:
determining whether a first patient of the plurality of patients purchased a first optical product based on the patient information retrieved […] (patient orders contacts through the system [0119]; patient’s order history is stored and shown [0139], Fig. 15- order history-250)
wherein the first optical product is in the set of optical products associated with one of the unique identifiers of the first patient; and (a new unique passcode is scanned or entered to be associated with the patient and the prescription [0173]; after active verification of the passcode, the optical prescription is retrieved and the user is presented with contacts for purchase [0116]; the contact lens quantities with their prices and the prescription parameters are displayed on the order contacts selection screen [0119]; the cost information by manufacturer, make, and quantity of the contact lenses is populated [0120]; the lowest price per box is displayed [0118])
Obrea and Schulte do not teach:
from the third party management system
However, Hans in the analogous art teaches:
from the third party management system (a plurality of physician offices may have a third party computer system to create prescriptions and patient profiles referred to as an office practice management (OPM) system])
 Obrea, Schulte, Hans, John and Gairani do not teach:
if a determination is made that the first patient did not purchase the first optical product, transmitting a sales offer with preverified optical prescription information for the first optical product
However, Benz in the analogous art teaches:
if a determination is made that the first patient did not purchase the first optical product, transmitting a sales offer with preverified optical prescription information for the first optical product (the system verifies patient has a valid prescription for the product and if the patient does not confirm his purchase, more information containing prescription products customized by the eye care provider is displayed [0054], Fig. 4 – 450, 455, 470, 445). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Obrea, Schulte, Hans, John and Gairani to include transmitting a sales offer for the first optical product with the pre-verified optical prescription if the first optical product was not purchased as taught by Benz. This serves as a reminder to the patient to have their prescription filled as recommended by their eye care provider.
Regarding claim 15, Obrea, Schulte, Hans, John and Gairani teach the method of claim 10 as described above. 
Obrea does not teach:
identifying a first patient of the plurality of patients that visited a doctor within a predetermined period of time from the retrieved patient information;
determining a first optical product in the set of optical products associated with one of the unique identifiers of the first patient;
determining whether the first patient purchased the first optical product based on the patient information retrieved from at least one of the third party practice management system and or previously issued optical prescription verifications; and
However, Schulte in the analogous art teaches:
identifying a first patient of the plurality of patients that visited a doctor within a predetermined period of time from the retrieved patient information; (patient visits eye care provider for an eye exam and contact lens fitting, then gets a contact lens prescription [0075]-[0076]; once the patient’s account is verified, displays shows the provider’s name and date of exam [0205]; the prescription parameters associated with the passcode and patient are stored in the database [0202])
determining a first optical product in the set of optical products associated with one of the unique identifiers of the first patient; (a new unique passcode is scanned or entered to be associated with the patient and the prescription [0173]; after active verification of the passcode, the optical prescription is retrieved and the user is presented with contacts for purchase [0116]; the contact lens quantities with their prices and the prescription parameters are displayed on the order contacts selection screen [0119]; the cost information by manufacturer, make, and quantity of the contact lenses is populated [0120]; the lowest price per box is displayed [0118])
determining whether the first patient purchased the first optical product based on the patient information retrieved from at least one of the third party practice management system and or previously issued optical prescription verifications; and (patient orders contacts through the system [0119]; patient’s order history is stored and shown [0139], Fig. 15- order history-250)
Obrea, Schulte, Hans, John and Gairani do not teach:
if a determination is made that the individual did not purchase the first optical product, transmitting a preverified sales offer for the first optical product to the first patient
However, Benz in the analogous art teaches:
if a determination is made that the individual did not purchase the first optical product, transmitting a preverified sales offer for the first optical product to the first patient (the system verifies patient has a valid prescription for the product and if the patient does not confirm his purchase, more information containing prescription products customized by the eye care provider is displayed [0054], Fig. 4 – 450, 455, 470, 445)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Obrea, Schulte, Hans, John and Gairani to include transmitting a pre-verified sales offer for the first optical product to the first patient if a determination is made that the first optical product was not purchased as taught by Benz. This serves as a reminder to the patient to have their prescription filled as recommended by their eye care provider.

Response to Arguments
Regarding the rejection under 35 U.S.C. § 112(b) of Claim 21, the Applicant has amended the claims to overcome the bases of objection.
Regarding the rejection under 35 U.S.C. § 101,
The Office Action states that the claims are unpatentable because they only require mental processes. Office Action at p. 7. However, unlike the claims in Synopsys, claims 1, 7, and 17 and their dependent claims all explicitly require steps that require computer implementation. See MPEP 2106 II (citing Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 113 8, 114 7-49 (Fed. Cir. 2016) noting "the claims as encompassing nothing other than pure mental steps (and thus falling within an abstract idea grouping) because the claims did not include any limitations requiring computer implementation) (emphasis added). For example, claim 1 requires "retrieving, via a first server and directly from a third party patient management system, a plurality of patient information for a plurality of patients and optical prescription information included in associated optical prescriptions of the plurality of patients" and "the third party patient management system is external to the first server." As another example, claim 1 recites "in response to receiving a valid first identifier from a Third Party Fulfillment Service, automatically transmitting a first prevalidated optical prescription information." Claims 7 and 17 recite similar features. Thus, as opposed to claims, such as those in Synopsys in which no explicit computer implementation was required, the pending claims do explicitly require computer implementation and are not mental processes. Accordingly, Applicant requests removal of the Section 101 rejections.
Regarding (a)
Furthermore, the Office Action states that the claims recite steps that are well known in the art. However, the claimed processes and systems provide a solution to a problem that is described in Schulte, cited by the Office Action. Unlike the Schulte process though, the claimed solution does not just "solve" the verification problem by crafting a system in which verification is not required - requiring purchases directly with a provider. Instead, the claimed systems and processes provide a pre-verification process that still lets users buy optical products at a third party but alleviate this long felt burden by optical providers to verify optical prescriptions. Accordingly, the claims recite steps that are new and significantly more and claims 1-20 are directed to patentable subject matter.
Regarding (b), the Examiner respectfully disagrees. The additional elements of the claims do not amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art, and simply implementing the processes on a computer(s) is not enough to qualify as "significantly more." Further, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an ordered combination the additional elements of the claims do not amount to significantly more than the above-identified abstract idea.
Regarding the rejection under 35 U.S.C. § 103,
Claim I also recites that "the associated optical prescription information is provided by a first set of providers to the third party patient management system" and that "the third party patient management system is external to the first server." The Office Action states that Obrea teaches this feature. Obrea teaches application of a bar code on a handwritten paper prescription. Obrea at paras. 008, 0033. Obrea is concerned with later modifications to this handwritten paper prescription and applies the bar code as a way to check if the prescription is authentic or has been altered. Obrea at para. 006, 008. In contrast, claim I retrieves optical prescription information directly from a third party patient management system. Obrea fails to teach or suggest this feature of the claim. Third party patient management systems, an implementation of which is a records management systems as described in Applicant's Specification at least at paragraph 0022-0025, include prescription information as a part of a patient's medical record. Thus, unlike Obrea, there isn't concern that the data retrieved by the first server is compromised by the patient or a forger. Instead, since providers of optical prescriptions are required to verify each optical prescription when filled, the claimed process relieves the burden on the provider to verify the prescription. Even Schulte identifies, although does not solve, the overly burdensome nature of the system for requiring verifications by providers in optical prescriptions. Schulte at para. 0009. Thus, Obrea not only does not teach this feature of the claim directly, Obrea is related to a different problem altogether and does not envision a modification to adapt to this different problem. Schulte also does not teach this feature nor does the Office Action suggest that this feature is taught by Schulte. Accordingly, claim I and its corresponding dependent claims are allowable over the cited art.
Regarding (a)
Claim I also recites "determining if a subset of the optical prescription information for each of the associated optical prescriptions is complete as retrieved to prevalidate one or more of the associated optical prescriptions." Applicant submits that the cited art also fails to teach this feature of the claim. The Office Action states that Obrea teaches this feature; however, Obrea does not teach prevalidation. Instead, Obrea teaches that a handwritten paper prescription includes a code that is used to later verify not preverify the prescription when the prescription is filled. Obrea at para. 008. For example, as claimed in Obrea and described in Figure 7, a grayscale profile algorithm is used to provide the "code" to ensure that the handwritten prescription isn't later altered. This is different that retrieving optical prescription information directly from a third party patient management system and preverifying it prior to filling the optical prescription. In fact, the methods of Obrea should not and teach away from even be modified to preverify the handwritten prescription because then the ability to identify later modifications to a prescription, the goal of Obrea, would not be possible if the prescription itself was preverified. In contrast, as recited in claim 1, the prevalidation is not a forgery detection operation but a way of identifying problems with an accurate but incomplete retrieved prescription, such as prescriptions that are missing a lens power or identify a base curve that isn't available. Schulte also does not teach this feature nor does the Office Action allege that this feature is taught by Schulte. Accordingly, claim I and its corresponding dependent claims are further allowable over the cited art.
Regarding (b),
Claim I also recites "in response to receiving a valid first identifier from a Third Party Fulfillment Service, automatically transmitting a first prevalidated optical prescription information, wherein the Third Party Fulfillment Service is external to the first server." Applicant submits that the cited art fails to teach at least this feature of the claim. Obrea does not to teach this feature nor does the Office Action allege that Obrea teaches this feature. The Office Action states that this feature is taught by Schulte. However, Schulte instead teaches a single system in which a provider enters information directly into an app and the customer uses this app to order directly from the provider. Schulte at para. 0039. With this type of arrangement, a verification of the prescription is plainly not even needed because the provider is directly entering the optical prescription and handling the fulfillment of the prescription. In fact, the use of third parties as cumbersome due to the verification requirements is even noted by Schulte at para. 008-009. In contrast, claim I provides a different solution than Schulte to the problem of verification requirements by providing a method of preverification that works with third party fulfillment services rather than avoid them as directed by Schulte. Thus, Schulte does not teach or suggest automatically transmitting a first prevalidated optical prescription information in response to receiving a valid first identifier from a Third Party Fulfillment Service. Instead, the system of Schulte only advocates for direct ordering from the provider as a solution to the problem of optical verifications. Accordingly, claim I and its corresponding dependent claims are further allowable over the cited art. 
Regarding (c), the references have been reevaluated due to the change of scope made by the claim amendments. Please see the updated rejections above.
Independent claims 7 and 17 include limitations similar to claim 1. Accordingly, for at least the reasons previously mentioned in connection with claim 1, claims 7 and 17 and their corresponding dependent claims are allowable over the cited art. 
Regarding (d), the Examiner respectfully disagrees. The references have been reevaluated due to the change of scope made by the claim amendments. Please see the updated rejections above.
Furthermore, claim 4 has been amended for clarification and recites "automatically adjusting at least a part of one of the subsets of the optical prescription information if a determination is made that the optical prescription information is not complete as retrieved based on at least one of doctor preferences or retrieved optical product information." Claim 4 also recites "wherein the adjusted subset of optical prescription information is complete." As described in Applicant's specification, retrieved optical prescription information may be missing information such as lens powers, or may be mismatched to an allowed optical product ( e.g., base curve size is not available in a lens), and the first server can adjust the optical prescription information to allow it to become complete. See e.g., para 029. The cited art fails to teach at least this feature of claim 4. Accordingly, claim 4 is further allowable over the cited art.
Regarding (e)
Claim 5 is dependent on claim 1. Claim 1 recites "retrieving, via a first server and directly from a third party patient management system, a plurality of patient information for a plurality of patients and optical prescription information included in associated optical prescriptions of the plurality of patients." Claim 1 also recites that "the associated optical prescription information is provided by a first set of providers to the third party patient management system" and that "the third party patient management system is external to the first server." Claim 1 also recites "determining if a subset of the optical prescription information for each of the associated optical prescriptions is complete as retrieved to prevalidate one or more of the associated optical prescriptions." Claim 1 also recites "in response to receiving a valid first identifier from a Third Party Fulfillment Service, automatically transmitting a first prevalidated optical prescription information, wherein the Third Party Fulfillment Service is external to the first server." For at least the reasons previously mentioned, Obrea and Schulte fail to teach at least these features of the claim. Benz also does not teach these features nor does the Office Action allege that Benz teaches these features. Accordingly, claim 1 and its dependent claim 5 are allowable over the cited art.
Regarding (f), the Examiner respectfully disagrees. The arguments have been addressed above. Please see the responses for 31. (a) - (e).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        
/Victoria P Augustine/               Supervisory Patent Examiner, Art Unit 3686